Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 November 20, 2017

The Court of Appeals hereby passes the following order:

A18D0153. JANET GUZZARDO v. PAUL MORONESE.

      Upon consideration of the Application for Discretionary Appeal, it is ordered
that it be hereby GRANTED. The Appellant may file a Notice of Appeal within 10
days of the date of this order. The Clerk of the Superior Court is directed to include
a copy of this order in the record transmitted to the Court of Appeals.


      In their briefs on appeal, in addition to any other issues the parties wish to
address, the parties should address whether the former husband gave false responses
to formal discovery in the conversion case, whether the former wife was entitled to
rely in this case on discovery responses given in that case, and whether any such false
responses are belied by newly discovered evidence.

                                        Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                           11/20/2017
                                                I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                          , Clerk.